August 26, 2011


Mr. P. M. Schenkkan
Graves Dougherty Hearon & Moody PC
401 Congress Avenue, Suite 2200
Austin, TX 78701
Mr. Byron C. Keeling
Keeling & Downes, P.C.
1500 McGowen, Suite 220
Houston, TX 77004

RE:   Case Number:  08-0751
      Court of Appeals Number:  01-06-00897-CV
      Trial Court Number:  05-CV-0796

Style:      TEXAS MUTUAL INSURANCE COMPANY
      v.
      TIMOTHY J. RUTTIGER

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/082611.asp.   If you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Ms. Latonia Renee      |
|   |Wilson                 |
|   |Mr. Thomas R. Phillips |
|   |Mr. Peter N. Rogers    |
|   |Mr. Joe K. Longley     |
|   |Mr. George (Tex)       |
|   |Quesada                |
|   |Mr. Peter M. Kelly     |